      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION



 ALTIUM, LLC,
        Plaintiff,


        V.                                                CIVIL ACTION NO. 19-CV-50285


 ZDM TECHNOLOGIES, INC., SCOTT
 WILLIG and DOES 1 THROUGH 10.
        Defendants.



                     COMPLAINT AND DEMAND FOR TRIAL BY JURY

       Plaintiff, Altium, LLC (“Plaintiff”), brings this action against Defendants, ZDM

Technologies, Inc. (“ZDM”), Scott Willig (“Mr. Willig”) and Does 1 through 10 (collectively

“Defendants”), for copyright infringement in violation of 17 U.S.C. § 101 et seq. By this

Complaint, Plaintiff seeks, inter alia, injunctive relief, monetary damages, and attorney’s fees

under 17 U.S.C. §§ 106, 501, 502, 504 and 505, and alleges as follows:

                                         THE PARTIES

       1.      Plaintiff is a corporation with a principal place of business located at 4225

Executive Square, Level 7, La Jolla, CA 92037. Plaintiff is the owner of three registrations for

the ALTIUM® Designer modular suite of software, including: U.S. Copyright Registration No.

TX 8-415-448 (“ALTIUM® 448”); U.S. Copyright Registration No. TX 8-415-449

(“ALTIUM® 449”); and U.S. Copyright Registration No. TX 8-415-454 (“ALTIUM® 454”);

hereinafter (“ALTIUM® Designer” or the “ALTIUM® Software”).
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 2 of 15 PageID #:1




       2.      Upon information and belief, ZDM is an Illinois corporation with a principal

place of business located at 1385 Horizon Drive, Johnsburg, IL 60051. According to the records

at the Illinois Secretary of State, its registered agent is Jeff Lawson, 1385 Horizon Drive,

Johnsburg, IL 60051.

       3.      Upon information and belief, Mr. Willig is an Illinois resident with a home

address of 324 Tuxedo Lane, Cary, IL 60013 and a business address of 1385 Horizon Drive,

Johnsburg, IL 60051. Corporate filings identify Mr. Willig as the President of ZDM, thus he is a

principal, guiding spirit, central figure, and the moving, active, conscious force behind ZDM’s

copyright infringement, and has control over the day to day operations thereof, and directly

benefits from the tortious conduct alleged herein.

       4.      Plaintiff is unaware of the true names and capacities of DOES 1 through 10,

inclusive, and therefore sues said defendants by such fictitious names. Plaintiff will ask leave of

Court to amend this Complaint to state the true names and capacities of the defendants sued as

DOES when the same are ascertained. Plaintiff is informed and believes, and based thereon

alleges that each of the fictitiously named defendants are responsible in some manner for the

occurrences herein alleged, and that Plaintiff’s damages, as herein alleged, were proximately

caused by their conduct.

       5.      Plaintiff is informed and believes, and on that basis alleges, that at all times

relevant to this action, each of the Defendants was the agent, affiliate, officer, director, manager,

principal, alter-ego, and/or employee of the remaining Defendants and was at all times acting

within the scope of such agency, affiliation, alter-ego, relationship and/or employment, and

actively participated in or subsequently ratified and adopted, or both, each and all of the acts or



                                                  2
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 3 of 15 PageID #:1




conduct alleged herein with full knowledge of each and every violation of Plaintiff’s rights and

the damages to Plaintiff proximately caused thereby.

                                   JURISDICTION AND VENUE

        6.      This is a civil action seeking damages and injunctive relief for copyright

infringement under the Copyright Act of the United States, 17 U.S.C. § 101 et seq.

        7.      This Court has original and exclusive jurisdiction over the subject matter of this

Complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        8.      Plaintiff is informed and believes that this Court may properly exercise in

personal jurisdiction over Defendant ZDM because ZDM is an Illinois Corporation located in

McHenry County and regularly does business in the State of Illinois and over Defendant Willig

as he is a resident of the State of Illinois and this District. .

        9.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), and/or §

1400(a).

                                 THE ASSERTED COPYRIGHTS

        10.     U.S. Copyright Registration No. TX 8-415-448, registered on July 6, 2017

(“ALTIUM® 448”) is owned by the Plaintiff.

        11.     U.S. Copyright Registration No. TX 8-415-449, registered on July 6, 2017

(“ALTIUM® 449”) is owned by the Plaintiff.

        12.     U.S. Copyright Registration No. TX 8-415-454, registered on July 6, 2017

(“ALTIUM® 454”) is owned by the Plaintiff.

                                      BACKGROUND FACTS

        13.     Plaintiff is a corporation registered to do business in California, and is one of the

oldest businesses developing electronic design tools for electronics in the industry.
                                                    3
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 4 of 15 PageID #:1




       14.     Plaintiff’s flagship product, ALTIUM® Designer, has grown to become one of

the most recognizable brands in electronic design worldwide, and is the most widely used

electronics design system in the market today. ALTIUM® Designer provides a complete

environment for electronic schematic and layout used in a wide variety of industries including

Aerospace, Medical, and Transportation.

       15.     Plaintiff licenses the ALTIUM® Software to its customers. Customers may

purchase single user licenses or multi-user licenses. In either case, the number of simultaneous

users or end-users may not exceed the number of licenses purchased. Plaintiff prevents

unauthorized access of the ALTIUM® Software through the use of a Security Mechanism.

Plaintiff’s license agreement states that customers are not allowed to use the ALTIUM®

Software without the Security Mechanism, and that the ALTIUM® Software can detect the

installation or use of illegal copies of the ALTIUM® Software and collect and transmit data

about those illegal copies.

       16.     Piracy of software occurs when users access software for which they have not

purchased a valid license. The ease of digital replication of software lends itself to illegal

copying of software, where users may make multiple copies of a software program, and then

distribute the copies to users who have not made a legal purchase of the software (i.e., either

distributing the software for free, or selling the copies of the software at deeply discounted

prices). The licensing associated with the ALTIUM® Software limits how many licensed

versions of the ALTIUM® Software can be used at once, but Plaintiff allows those licensed

organizations to install the ALTIUM® Software on an unlimited number of computers.

       17.     In an effort to reduce the use of illegally copied software, software providers

implement license verification technology where the software will not function unless a license

                                                  4
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 5 of 15 PageID #:1




has been legally purchased. The license verification technology may be a software mechanism

or a physical mechanism to be attached to a single computer. The license verification technology

may be in the form of a key (i.e., a series of numbers and letters) that a user types in during the

software installation process, or a hardware device, where the software will only operate

correctly when the hardware device is attached to the computer executing the software. The

license verification technology is provided by the software provider to the buyer when the

software is purchased legally. Users who have not made a legitimate purchase of the software

will not have access to the key or hardware device provided by the software provider, and

therefore the software will not function properly. Plaintiff provides license verification

technology as a component of the above-mentioned Security Mechanism.

       18.     Software hackers reverse engineer the security mechanism and then provide

processes and utilities to bypass the license enforcement in order to allow unauthorized use of

the software. These processes and utilities mimic the license verification technology (i.e., keys,

hardware devices, etc.) as a means to allow pirated software to function fully as legally

purchased software. Software utilities that mimic the license verification technology are often

referred to as “cracked” licenses. Software hackers may also create hacked versions of the

software such that a license is not needed during installation.

       19.     Sophisticated websites exist where illegally obtained software, the software

utilities that mimic the license verification technology, and hacked versions of the software may

be downloaded and installed by those who do not want to pay for properly licensed software.

Each hacked version of the software represents a lost sale and/or license for the company that

owns the software, and for resellers of the software (who may provide hardware installation and

support, and software configuration, customization, and maintenance). A study by the Business

                                                  5
         Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 6 of 15 PageID #:1




Software Alliance reported that properly licensed software has a positive impact on national

economic activity that is more than three times the impact of pirated software.1

          20.     Software that has been hacked or modified to use a cracked license may also

contain malware that can damage computer systems, and/or infiltrate the computer network and

the data on that network. In a report commissioned by the Business Software Alliance, the

higher the pirated software rate in a country, the more malware generally encountered on

computers in that country.2 Software that has been hacked may also not operate properly,

negatively impacting the reputation of the software company that now has no oversight or

control over the quality of the hacked versions of its software in use, and/or the products

produced by that software.

          21.     Piracy Detection and Reporting Security Software (PDRSS) exists to identify

instances of pirated software in use and provides the identity and location of organizations

utilizing the pirated software to the software providers. Identification of pirated software allows

the software providers to take legal action against intentional software piracy, notify unwitting

organizations of the illegal use of the software (and the potential malware problems that can

accompany pirated software), and sell valid software licenses in the place of the previously

illegally obtained software programs to recoup lost sales. Plaintiff identifies instances of pirated

software in use through PDRSS which, along with the license verification technology, is a

component of the Security Mechanism.




1
    http://www.bsa.org/~/media/Files/Research%20Papers/BSAINSEADSoftwareValueStudy.pdf
2
    http://www.bsa.org/news-and-events/news/2015/february/02182015malwarestudy?sc_lang=en-US

                                                      6
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 7 of 15 PageID #:1




       22.     PDRSS providers also identify the means by which software hackers have

thwarted the license verification technology (i.e., the aforementioned cracked license) for a

particular software program. For example, PDRSS providers may accomplish this by

downloading pirated software from the above-mentioned websites and determining how the

software hackers were able to bypass the license verification technology. Once the software

hackers’ methods are identified, the PDRSS providers then work with software providers, such

as Plaintiff to map out a plan for determining when pirated software is in use. This includes

identifying when the pirated software is using a cracked license.

       23.     The plan may include a variety of forms for identifying software piracy. The plan

may also include defining software use patterns that are indicative of software piracy. PDRSS

providers work with software providers to determine various patterns that are indicative of

pirated software use, and thresholds at which the PDRSS software should begin to gather and

report data on the computer using the pirated software. For example, it is common for a

potential customer to test out a software program for a short period of time before deciding to

purchase the software package legally. However, an organization that continues to use illegally

downloaded software for an extended period (i.e., beyond a reasonable test period as defined by

the software provider) has breached the threshold of a trial period. Another threshold might be

the detection of a cracked license which is an indication of an anomaly within the software, or

other suspicious patterns of use of the software.

       24.     Software providers, such as Plaintiff embed the PDRSS (according to the plan

tailored specifically for that software provider) within their software, validate that the patterns

and thresholds will trigger on pirated software (and will not trigger on validly purchased

software), and then release the software. The software that contains the embedded PDRSS also

                                                    7
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 8 of 15 PageID #:1




provides a clear notice within the End User License Agreement (EULA) of the existence of the

PDRSS within the software. Once new versions of software are released, both legally purchased

software and the eventually pirated software will contain the embedded PDRSS that triggers data

reporting when suspicious patterns and thresholds are detected.

       25.     The serial number of the license is a unique identifier and helps in identifying

unauthorized versions of the software. Multiple versions of software using the same serial

number are indicative of unauthorized versions of software using a cracked license. In some

cases, illegal license generators create license files having serial numbers that are inconsistent

with the serial numbers generated by the software providers, which is also indicative of a cracked

license.

       26.     The IP address is a unique address used to identify computers on the global

network of the internet. An IP address is the numerical sequence by which a computer on the

public internet can identify another computer on the public internet. IP addresses are in the form

xxx.xxx.xxx.xxx where each xxx must be a number between 0 – 255.

       27.     The identifying name of a computer is typically a name an organization gives to

each computer in the organization for easy identification within the organization. For example,

identifying computer names Computer_Lab_1 and Computer_Lab_2 are easy to remember, and

help employees within the organization easily reference particular computers, rather than, for

example, referring to computers by a serial number associated with the computer hardware.

       28.     A Media Access Control (“MAC”) address is a unique hardware identifier

assigned to network interfaces. Every device that makes a physical connection to the network,

whether it is an Ethernet card or port or wireless connection has a unique and specific address.

Thus, a computer with both an Ethernet connection and a wireless connection has two unique

                                                  8
      Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 9 of 15 PageID #:1




MAC addresses. A MAC address is a series of numbers and letters. When a network device is

manufactured, it is assigned a MAC address at the factory. The first six digits of a MAC address

represent the device manufacturer, which can be looked up on the Internet.

       29.     Reporting data from the embedded PDRSS includes a variety of information to

identify the software that has been pirated and the organizations utilizing the pirated software,

such as the version of the software being used, the license serial number, the Internet Protocol

(IP) address of the organization where the pirated software is running, the identifying name of

the computer, and a MAC address. Through the Security Mechanism, Plaintiff collects the

aforementioned identifying information to determine when pirated and unlicensed versions of its

ALTIUM® Software are being utilized.

       30.     Software providers may track their own reporting data or may use third party

providers to track the reporting data. Once pirated copies of software are identified, software

providers can notify the organizations using the software, and request that they purchase valid

licensed copies of the software instead of using the pirated software.

       31.     Through the use of PDRSS, Plaintiff has identified Defendants as using

unlicensed and pirated ALTIUM® Software.

       32.     ZDM promotes itself as a company that offers a unique blend of experience and

facilities to provide cost effective quality PCB and design Manufacturing.

       33.     Plaintiff has detected at least thirty-nine (39) instances of unauthorized access of

ALTIUM® Designer by Defendants through the use of PDRSS. The PDRSS reported three (3)

computers located at ZDM running an unauthorized version of ALTIUM® Designer between

March 10, 2019 through July 10, 2019.



                                                 9
       Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 10 of 15 PageID #:1




        34.    On June 14, 2019, McInnes & McLane, LLP (“M&M”) sent a letter to ZDM on

behalf of Plaintiff via email and priority mail in an attempt to resolve the matter. The letter

provided detail concerning the unlicensed, pirated use of ALTIUM® Designer and an offer to

settle and close the matter. Although all indications are that ZDM received the communication,

ZDM never responded to address the concerns set forth in the letter.

        35.    On July 22, 2019, M&M sent another letter via email and priority mail to ZDM.

M&M reiterated the need to discuss ZDM’s infringement of ALTIUM® Designer and that

litigation was forthcoming if ZDM failed to address Altium’s concerns. The letter also enclosed

a copy of the Complaint that would be filed if no resolution could be reached. ZDM did not

respond.

        36.    Upon information and belief, Mr. Willig as the President of ZDM, was aware of

and responsible for the use of the unlicensed, pirated versions of ALTIUM® Designer.

        37.    Upon information and belief, Mr. Willig as the President of ZDM, makes all

management decisions concerning the purchase and use of all hardware and software.

        38.    Upon information and belief, Defendants continue to infringe upon Plaintiff’s

Copyrights by using unlicensed, pirated versions of the ALTIUM® Software.

        39.    As a direct and proximate result of Defendants’ acts of infringement, the Plaintiff

has suffered damages and will continue to suffer damages.

        40.    As a direct and proximate result of Defendants’ acts of infringement, the Plaintiff

has suffered and continues to suffer irreparable harm for which there is no adequate remedy at

law.




                                                 10
     Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 11 of 15 PageID #:1




                                          COUNT ONE

              Infringement of ALTIUM® Software Registration Number TX 8-415-448
                       (“ALTIUM® 448”) by ZDM, 17 U.S.C. §§ 106 and 501

        41.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        42.     ZDM has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 448, and will continue to do so unless enjoined by this Court.

        43.     As a direct and proximate consequence of ZDM’s infringing acts, the Plaintiff has

suffered and will continue to suffer injury and damages, and unless such acts and practices are

enjoined by the Court, will continue to be injured in its business and property rights, and will

suffer and continue to suffer injury and damages, which are causing irreparable harm and for

which Plaintiff is entitled to relief.

        44.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                          COUNT TWO

              Infringement of ALTIUM® Software Registration Number TX 8-415-449
                       (“ALTIUM® 449”) by ZDM, 17 U.S.C. §§ 106 and 501

        45.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        46.     ZDM has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 449 and will continue to do so unless enjoined by this Court.

        47.     As a direct and proximate consequence of ZDM’s infringing acts, the Plaintiff has

suffered and will continue to suffer injury and damages, and unless such acts and practices are

enjoined by the Court, will continue to be injured in its business and property rights, and will

                                                 11
     Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 12 of 15 PageID #:1




suffer and continue to suffer injury and damages, which are causing irreparable harm and for

which Plaintiff is entitled to relief.

        48.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                         COUNT THREE

              Infringement of ALTIUM® Software Registration Number TX 8-415-454
                       (“ALTIUM® 454”) by ZDM, 17 U.S.C. §§ 106 and 501

        49.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        50.     ZDM has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 454, and will continue to do so unless enjoined by this Court.

        51.     As a direct and proximate consequence of ZDM’s infringing acts, the Plaintiff has

suffered and will continue to suffer injury and damages, and unless such acts and practices are

enjoined by the Court, will continue to be injured in its business and property rights, and will

suffer and continue to suffer injury and damages, which are causing irreparable harm and for

which Plaintiff is entitled to relief.

        52.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                          COUNT FOUR

              Infringement of ALTIUM® Software Registration Number TX 8-415-448
                     (“ALTIUM® 448”) by Mr. Willig, 17 U.S.C. §§ 106 and 501

        53.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.



                                                 12
     Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 13 of 15 PageID #:1




        54.     Mr. Willig has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 448, and will continue to do so unless enjoined by this Court.

        55.     As a direct and proximate consequence of Mr. Willig’s infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        56.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                            COUNT FIVE

              Infringement of ALTIUM® Software Registration Number TX 8-415-449
                     (“ALTIUM® 449”) by Mr. Willig, 17 U.S.C. §§ 106 and 501

        57.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        58.     Mr. Willig has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 449, and will continue to do so unless enjoined by this Court.

        59.     As a direct and proximate consequence of Mr. Willig’s infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        60.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.


                                                 13
     Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 14 of 15 PageID #:1




                                             COUNT SIX

               Infringement of ALTIUM® Software Registration Number TX 8-415-454
                      (“ALTIUM® 454”) by Mr. Willig, 17 U.S.C. §§ 106 and 501

        61.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        62.     Mr. Willig has knowingly and intentionally infringed, and continues to infringe

ALTIUM® 454, and will continue to do so unless enjoined by this Court.

        63.     As a direct and proximate consequence of Mr. Willig’s infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        64.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 PRAYER

                WHEREFORE, Plaintiff, Altium LLC, respectfully requests that this Court enter

judgment in its favor and against Defendants, ZDM Technologies, Inc., and Scott Willig, and

requests relief as follows:

        A.      Judgment be entered in its favor and against Defendants on each count of the

Complaint;

        B.      Declaring that Defendants have infringed the ALTIUM® Designer modular suite

of software;

        C.      Declaring that the foregoing infringement was willful and knowing;


                                                   14
     Case: 3:19-cv-50285 Document #: 1 Filed: 10/30/19 Page 15 of 15 PageID #:1




       D.      Entry of a preliminary and thereafter permanent injunction prohibiting the

Defendants, and their agents, servants and employees, and all persons acting in concert with, or

for them from continuing to reproduce, distribute, display, disseminate, transmit, make available

for download or otherwise use the ALTIUM® Software in any manner whatsoever appropriating

or in violation of the Plaintiff’s Copyrights;

       E.      Award Plaintiff its actual damages and Defendants’ additional profits in an

amount to be determined at trial;

       F.      Award Plaintiff prejudgment interest;

       G.      Award Plaintiff its costs, attorney’s fees and expenses arising from this suit; and

       H.      Grant Plaintiff such other relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all counts of its Complaint so triable.




Dated: October 30, 2019                          By: /s/Alissa A. Digman __________
                                                      Alissa A. Digman
                                                      MCINNES & MCLANE, LLP
                                                      350 W. Ontario St., Suite 5E
                                                      Chicago, IL 60654
                                                      (312) 877-5805
                                                      alissa@mcmcip.com

                                                      John T. McInnes (pro hac vice to be filed)
                                                      MCINNES & MCLANE, LLP
                                                      9 Exchange Street
                                                      Worcester, MA 01608
                                                      (774) 420-2360
                                                      john@mcmcip.com




                                                 15
